PER CURIAM.
Mary Jo Barker appeals the district court’s order granting summary judgment in favor of Dr. Bruce Hoak in this medical malpractice action. In the briefing order, Barker was warned that this court would not consider issues not specifically raised in her informal brief. See 4th Cir. R. 34(b). Nonetheless, Barker’s informal brief does not challenge the grounds for the district court’s grant of summary judgment. Instead, she presents new information that was not before the district court as support for the merits of her claim. We may not consider such new information on appeal. See Fed. R.App. P. 10(a)(1). Accordingly, we affirm. We grant Dr. Hoak’s motion to strike and deny Barker’s motion to supplement the record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.